


Exhibit 10.1




    
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT. THE REDACTIONS ARE INDICATED WITH “[**]”. A COMPLETE VERSION OF THIS
EXHIBIT HAS BEEN FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.










TERRANE METALS CORP., as Seller


PAN PACIFIC COPPER CO. LTD., as Buyer




COPPER CONCENTRATE SALES AGREEMENT









Dated October 15, 2014




    





1
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




CONTENTS
Article 1 . INTERPRETATION                                3
Article 2 .    CONCENTRATE SOURCE AND QUALITY                    7
Article 3 .    QUANTITY                                    8
Article 4 .    SHIPMENT, DELIVERY AND DISCHARGE CONDITIONS            8
Article 5 .    TITLE AND RISK OF LOSS                         12
Article 6 .    INSURANCE                                 13
Article 7 .    PRICE                                     13
Article 8 .    PAYMENT                                 17
Article 9 .    WEIGHING, SAMPLING, MOISTURE DETERMINATION         19
Article 10 .    ASSAYS                                 20
Article 11 .    FORCE MAJEURE                             21
Article 12 .    REFEREES                                 23
Article 13 .    REPRESENTATIONS AND WARRANTIES                 24
Article 14 . MISCELLANEOUS                             26
Schedule "A" ANTICIPATED CONCENTRATE SPECIFICATIONS             32
Schedule "B" UMPIRES                                 33





2
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




THIS AGREEMENT is dated October 15, 2014 and made between:
TERRANE METALS CORP., a company duly incorporated and existing under the laws of
the Province of British Columbia, Canada ("Seller");
- and -
PAN PACIFIC COPPER CO. LTD., a company duly incorporated and existing under the
laws of Japan ("Buyer”).
WHEREAS:
(A)
Seller owns and is producing copper and gold concentrate (the “Concentrate")
from the Mt. Milligan copper-gold mine, mill and related facilities located near
Fort St. James, British Columbia, Canada (the “Mt. Milligan Mine”); and
(B)
Buyer is a processor of copper-bearing raw materials, involved in the purchase
of copper concentrates and sales of refined metals.



Now therefore, in consideration of the premises and mutual covenants and
agreements contained herein, the Seller agrees to sell and deliver to Buyer, and
Buyer agrees to purchase from Seller, Concentrate on the following terms and
conditions.
IT IS AGREED that:
ARTICLE 1.    INTERPRETATION


1.1    Definitions


Defined terms in this Agreement, which may be identified by the capitalisation
of the first letter of each principal word thereof, have the meanings assigned
to them in this Section 1.1.
"Affiliate"
means in relation to a Party, a company that directly or indirectly controls or
is controlled by or is under common control of the same person which controls
such Party; and control means ownership by one company of at least fifty percent
(50%) of the voting rights of the other company.
"Agreement"
means this Copper Concentrate Sales Agreement and includes the Schedules hereto,
in each case as amended, modified or supplemented from time to time.
"Allowed Laytime"
has the meaning set forth in Section 4.5(a).
"Alternate Port"
has the meaning set forth in Section 4.3(b).
"Benchmark Reference Terms"
has the meaning set forth in Section 7.8(a).
"Business Day"
means any day other than Saturday, Sunday or a day that is a bank or public
holiday in Denver, Colorado, U.S.A., Japan or Vancouver, British Columbia,
Canada.


3
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




"Buyer's Receiving Agent"
means the receiving agent at the Discharge Port appointed by the Buyer after
notice thereof has been given to the Seller.
"CIF Free Out"
means CIF is as defined in the most recent edition of INCOTERMS (2010) as
published by the International Chamber of Commerce (Paris, France) and Free Out
means that Buyer shall arrange for and bear the expenses of unloading the Parcel
form the vessel’s hold at the Port of Discharge.
"Concentrate"
means flotation copper concentrates produced at and originating from the
Production Facility.
"Contract of Affreightment" or "Charter Party"
means the contract of charter or affreightment to be entered into from time to
time between Seller and owner of the vessel chartered or hired for the shipment
of any Parcel pursuant to this Agreement.
"Copper Payment"
means, with respect to any particular Parcel, the product of the Payable Copper
and the Payable Copper Price applicable to such Parcel as determined pursuant to
Section 7.2.
"Copper Treatment and Refining Charges"
means the treatment charge for each Parcel and refining charges for Payable
Copper contained therein.
"Date of Arrival"
means with reference to:
 
(a)
any vessel whose cargo consists solely of a Parcel, the date on which such
vessel tenders Notice of Readiness as provided for in Section 4.6; or
 
(b)
any vessel which is carrying cargo in addition to a Parcel, the later of the
date on which such vessel tenders Notice of Readiness as provided in Section
4.6, and the date on which discharge of such Parcel is actually commenced.
"Deductions"
has the meaning set forth in Section 7.7.
"Demurrage"
means the money payable to the owner of a vessel, by Seller pursuant to the
terms of a Contract of Affreightment or Charter Party for delay in discharge of
a Parcel after the Laytime has expired and for which the owner of the vessel is
not responsible.
"Despatch"
means the money payable by the owner of a vessel to the Seller pursuant to the
terms of a Contract of Affreightment or Charter Party if such vessel completes
discharge of a Parcel before the Laytime has expired.
"Discharge Port"
has the meaning set forth in Section 4.2.
"ETA"
has the meaning set forth in Section 4.13.
"Event of Force Majeure"
has the meaning set forth in Section 11.1(a).
"Final Invoice"
has the meaning set forth in Section 8.4.
"Final Payment"
has the meaning set forth in Section 8.2(b).


4
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




"Finance Parties"
means RGLD Gold AG, a corporation incorporated under the laws of Switzerland and
Royal Gold, Inc., a corporation incorporated under the laws of Delaware and any
Affiliate of either of them.
“Freight Differential”
has the meaning set forth in Section 7.11
"Gold Payment"
means, with respect to any particular Parcel, the product of the Payable Gold
and the Payable Gold Price applicable to such Parcel as determined pursuant to
Section 7.3.
"Insolvency Event"
means, in respect of any Party, any of the following events:
 
(a)
it is unable or admits inability to pay its debts as they fall due, suspends
making payments on any of its debts or, by reason of actual or anticipated
financial difficulties, commences negotiations with one or more of its creditors
with a view to rescheduling any of its indebtedness;
 
(b)
the realizable value of its assets is less than its liabilities;
 
(c)
a moratorium is declared in respect of any of its indebtedness; or
 
(d)
any expropriation, compulsory acquisition, seizure, attachment, sequestration,
distress or execution affects all or any material part of its assets.
“Japanese Main Port”
means any of the ports of Aomori, Hibi, Naoshima, Niihama, Onahama and
Saganoseki, Japan.
"Laytime"
means the time allotted pursuant to the terms of a Contract of Affreightment or
Charter Party for discharge of a Parcel at the Discharge Port.
"LBMA"
means the London Bullion Market Association and its successor organisation.
"LIBOR"
means the rate per annum for deposits offered in Dollars for a period of one
month to prime banks in London interbank market as published by the British
Bankers Association in their website (www.bba.org.uk) for the applicable date.
"Local Holidays"
means the national or customary local holidays customarily not worked by Buyer's
Receiving Agent or the office personnel at the relevant Discharge Port and at
the Receiving Works and which holidays are notified by Buyer to Seller 30
Business Days before the beginning of each Contract Year.
"LME"
means the London Metal Exchange, a company incorporated under the laws of
England and Wales.
"LME Grade A Settlement"
means the cash settlement price for Grade A Copper Cathodes as published in US
Dollars in the Metal Bulletin.
"Lot"
has the meaning set forth in Section 9.3.


5
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




"Market Related Terms"
means the Copper Treatment and Refining Charges and, if applicable, Price
Participation, which shall apply for each Contract Year to each Parcel delivered
hereunder during such respective period as determined in accordance with Section
7.8.
"Metal Bulletin"
means the publication known as the "Metal Bulletin" and currently published
twice a week in London, England, by the Metal Bulletin Journals Ltd. (a
subsidiary of Metal Bulletin plc).
"Month of Arrival"
means, with respect to each Parcel, the calendar month in which the Date of
Arrival of the vessel at the Discharge Port carrying such Parcel occurs as
evidenced by the Notice of Readiness date.
"Mt. Milligan Mine"
has the meaning set forth in Recital A.
"Notice of Readiness” or “NOR"
has the meaning set forth in Section 4.6(a).
"Office Hours"
means:
 
(a)
on Monday through Friday, from 08:00 to 17:00; and
 
(b)
on Saturday, from 08:00 to 13:00;
 
provided, however, Office Hours shall not include Sundays or Local Holidays.
"Parcel"
means the quantity of Concentrate shipped to the Buyer to the Discharge Port in
a single vessel.
"Parties"
means, collectively, the Buyer and Seller and “Party” means either one of them.
"Payable Copper"
has the meaning set forth in Section 7.2(a).
"Payable Copper Price"
means the price payable for Payable Copper set forth in Section 7.2(b).
"Payable Gold"
has the meaning set forth in Section 7.3(a).
"Payable Gold Price"
has the meaning set forth in Section 7.3(b).
"Payable Metals"
means collectively the Payable Copper, the Payable Gold and the Payable Silver.
"Payable Silver"
has the meaning set forth in Section 7.4.
"Payable Silver Price"
has the meaning set forth in Section 7.4.
"Person"
means any person, firm, company, corporation, society, trust, government, state
or agency of a state or any association or partnership (whether or not having
separate legal personality) of two or more of the above.
"Port of Loading"
means the port selected by Seller for the loading of Concentrate on vessels for
shipment to Buyer.
"Precious Metal Refining Charges"
has the meaning set forth in Section 7.9.


6
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




"Price Participation"
means a variable amount, if any, to be credited to Buyer as an additional
Deduction based on variations in the Payable Copper Price, if, as and when
reflected in Benchmark Reference Terms from time to time.
"Provisional Invoice"
has the meaning set forth in Section 8.3.
"Provisional Payment"
has the meaning set forth in Section 8.2(a).
"Quotational Period"
has the meaning set forth in Section 7.6.
"Receiving Works"
means the smelter receiving and processing the Concentrates.
"Rules"
has the meaning set forth in Section 14.11(a).
“Seller’s Provisional Weight, Moisture and Assay Certificate”
has the meaning set forth in Section 8.3.
"Shipping Documents"
has the meaning set forth in Section 8.2(a).
"Silver Payment"
means, with respect to any particular Parcel, the product of the Payable Silver
and the Payable Silver Price applicable to such Parcel as determined pursuant to
Section 7.4.
"Splitting Limits"
has the meaning set forth in Section 10.2(d).
"Term"
has the meaning set forth in Section 2.2(a).
"Total Compensation"
has the meaning set forth in Section 7.1.
"Umpire"
two of the umpires listed in Schedule B determined in accordance with
Section 10.3.
"Weather Working Day”
means a Working Day of 24 hours during which it is possible to discharge the
Parcels at the Discharge Port without interference due to weather.
"Working Day"
means any day at the Discharge Port excluding , Sundays and Local Holidays,
unless used.



1.2    Weights and Measures


For purpose of this Agreement, references to the following weights and measures
shall have the following meanings:

7
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




"DMT"
means a dry metric ton without any moisture content.
"ounce" or "oz"
means a troy ounce of 31.1035 grams.
"pound"
means sixteen ounces avoirdupois.
"Metric Ton"
or "MT"
means a mass equal to 1,000 kilograms or 2,204.62 pounds avoirdupois.
"unit "
means a one hundredth part (1% or 22.0462 pounds) of a DMT.
"WMT "
means a wet metric ton including moisture content.



1.3    Headings


The division of this Agreement into Articles and Sections and the insertion of a
table of contents and headings are for convenience of reference only and do not
affect the construction or interpretation of this Agreement. The terms “hereof”,
“hereunder” and similar expressions refer to this Agreement and not to any
particular Article, Section or other portion hereof. Unless something in the
subject matter or context is inconsistent therewith, references herein to
Articles, Sections and Schedules are to Articles and Sections of and Schedules
to this Agreement.
1.4        Extended Meanings


In this Agreement words importing the singular number only include the plural
and vice versa, words importing any gender include all genders and words
importing persons include individuals, partnerships, associations, trusts,
unincorporated organizations and corporations. The term “including” means
“including without limiting the generality of the foregoing”.
1.5        Statutory References


In this Agreement, unless something in the subject matter or context is
inconsistent therewith or unless otherwise herein provided, a reference to any
statute is to that statute as now enacted or as the same may from time to time
be amended, re-enacted or replaced and includes any regulations made thereunder.
1.6        Currency


All references to currency herein, including references to “$”, “US$”, or
“dollars”, and “cents” are to the lawful money of the United States of America.
1.7        Schedules


The following are the Schedules to, and form part of, this Agreement:
Schedule A    - Concentrate Specifications
Schedule B    - Umpires

8
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




ARTICLE 2.    CONCENTRATE SOURCE AND QUALITY


2.1        Chemical and Physical Characteristics


(a)
Seller anticipates (but does not warrant) that the Concentrate sold to Buyer
shall exhibit approximately the specifications in Schedule "A".



(b)
Buyer acknowledges that the composition of the Concentrate may vary from the
anticipated specifications set out in Schedule "A". Seller shall promptly notify
Buyer if Seller becomes aware of any shipment containing significant variations
from the most recently projected analysis provided by Seller or having
impurities or physical properties which Seller knows are deleterious and are
likely to prevent the Concentrates from being treated in the normal and
customary manner. In such a case, Seller and Buyer shall discuss in good faith
and use all reasonable efforts to resolve the problem on the shipment.



(c)
The moisture content of each Parcel shall be below the maximum limit set forth
by the International Maritime Organization’s International Maritime Solid Bulk
Cargoes Code or other governing publication superseding the aforementioned code
and in force at the time of shipment.



(i)
In general, Seller shall use its best efforts to provide Concentrates at the
port of loading with a moisture content of approximately 7 - 10% in an effort to
minimize losses in transit and facilitate the handling of the Concentrates.

(ii)





2.2        Term and Termination


(a)
This Agreement shall take effect on the on the date of the Agreement and shall
remain in full force until all financial obligations have been fulfilled by
Buyer and Seller.



(b)
Either Party may terminate this Agreement:



(i)
immediately by notice to the other Party following the occurrence of any
Insolvency Event relating to the other Party; or



(ii)
following any material breach of any material provision of this Agreement by the
other Party if such breach has occurred and the breaching party does not cure
its material breach within a period of 60 Business Days after written after
notification of such breach to the other Party.



ARTICLE 3.    QUANTITY


3.1        Quantity


The quantity of Concentrate which Seller shall deliver and sell to Buyer, and
Buyer shall receive and purchase from Seller (the "Quantity"), shall be as set
out below:
•
2015 Quantity shall be approximately 20,000 DMT

•
2016 Quantity shall be approximately 20,000 DMT

•
2017 Quantity shall be approximately 40,000 DMT


9
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




•
2018 Quantity shall be approximately 40,000 DMT



ARTICLE 4.    SHIPMENT, DELIVERY AND DISCHARGE CONDITIONS


4.1        Schedule


Seller and Buyer shall agree on the shipping schedule (the "Annual Schedule")
for each Contract Year not later than November 30th prior to each Contract Year.
Shipments scheduled under the Annual Schedule will be evenly spaced throughout
the Contract Year. Unless otherwise agreed between the Parties in accordance
this Agreement and subject to the terms of this Agreement, Seller shall deliver
the Concentrate in Parcel sizes of 10,000 DMT (+/-5% for shipping tolerance
only).
4.2        Delivery


Except as set forth in the remaining provisions of this Article 4, Seller shall
deliver each Parcel [**] (“Discharge Port”).
4.3        Discharge Port


(a)
Buyer shall be responsible for all arrangements and expenses (including, without
limitation, stevedoring expenses) at the Discharge Port for discharging from the
vessel to shore of each Parcel "Free Out", as such discharging term is commonly
referred to in the bulk shipping industry.



(b)
If the discharge of a Parcel at the Discharge Port becomes impractical through
no fault of Seller or the vessel, such vessel shall proceed to an alternate safe
port (an “Alternate Port”) as notified by Buyer where it can safely unload the
Parcel. Promptly upon the receipt of such notice from Buyer, Seller shall direct
the vessel to comply with such notice, provided that the master of the vessel
judges such Alternate Port to be safe. If the vessel proceeds to the Alternate
Port, any additional freight and other delivery costs incurred by Seller will be
paid by Buyer.



(c)
The damages on the vessel caused by stevedores, if any, shall be settled
directly between stevedores and the ship owners. The Master of the vessel shall
notify the stevedores of any damage in writing immediately following the
occurrence of such damages.



4.4        Discharging Berth


Buyer shall nominate and guarantee one good and safe berth at the Discharge Port
where vessels described in Section 4.9 carrying Parcels may arrive, discharge
and depart always afloat.
4.5        Discharging Rate; Efficient Performance


(a)
At the Discharge Port the Laytime to be allowed ("Allowed Laytime") for the
discharge of a Parcel shall be determined on the basis of:



(i)
a discharging rate as set out in Section 4.5(b); and



(ii)
the bill of lading weight of such Parcel in WMT.



provided that if it is not possible to discharge a Parcel because of
interference due to weather or would not have been possible if work had been in
progress, there shall be

10
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




excluded from the Allowed Laytime the period during which the weather interfered
or would have interfered with the work.
(b)
Buyer shall discharge each vessel at a minimum average rate of [**] per Weather
Working Day SHEXUU (Sundays and Holidays excepted unless used). If the vessel is
already on Demurrage, all time counts. In order to achieve an efficient
performance in the Discharge Port, Seller shall furnish Buyer with all necessary
details from the Charter Party or Contract of Affreightment.



4.6        Notice of Readiness


(a)
After arrival of the vessel at the Discharge Port written Notice of Readiness
(the “Notice of Readiness” or “NOR”) is to be given by the master of vessel to
Buyer or Buyer's Receiving Agent, whether in berth or not, during Office Hours
that the vessel is in all respects ready to discharge the Parcel, is in free
pratique and is customs cleared and has all hatches uncovered and beams, if any,
removed provided same is permitted by port authorities. Time lost in waiting for
the berth, if any, shall count as Laytime.



(b)
If the discharging berth is not available upon vessel's arrival at the Discharge
Port and due to such unavailability the vessel cannot enter the Discharge Port,
the master of the vessel will be entitled to tender NOR during Office Hours to
Buyer or Buyer's Receiving Agent upon anchoring at the customary waiting place
designated by the authority for Discharge Port. Any time lost in waiting for the
berth at the Discharge Port shall count as Laytime.



4.7        Laytime


(a)
Time for discharging to count from 1300 hours the same Working Day if NOR is
given before noon or 0800 hours on the next Working Day if NOR is given after
noon during Office Hours, whether the vessel is in berth or not, unless sooner
commenced then actual time used in discharging to count. Time from 0000 hours
Sunday until 0800 hours on Monday and/or between 1700 hours on the last Working
Day preceding a holiday until 0800 hours the next Working Day shall not count as
Laytime unless used, if used actual time to count.



(b)
Once the vessel is on Demurrage, she shall remain on Demurrage until completion
of discharging. However, if there is any delay due to vessel’s inability to
discharge during the Demurrage period, then to the extent such delay is
attributable to the fault of the vessel, such time lost shall not count as
Demurrage time.



(c)
Shifting time from anchorage to the berth shall not count as Laytime, unless
vessel is already on Demurrage. Similarly time lost in moving on or off a berth
or from one berth to another shall not count as Laytime unless movement from one
berth to another berth is requested by Buyer. Time used for initial,
intermediate (if any) and final draft survey shall not count as Laytime.



(d)
Vessel shall open and close hatches and remove and replace beams at the vessel’s
risk and expense, provided same is permitted by port authorities, in which case
the time used for such purpose shall not count as Laytime.



(e)
If a Parcel is carried on the same vessel together with other cargo to be
unloaded at the Discharge Port belonging to other shipper(s) (such other cargo
and the Parcel,


11
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




each referred to in this Section 4.7(e) only as a ‘shipment’), Laytime for the
discharge of the second shipment shall commence two hours after completion of
discharge of the first shipment unless discharging of the second shipment is
sooner commenced. If the discharge of the first shipment is completed after
Office Hours, Laytime for the second shipment shall commence at 0800 hours on
the next Working Day, unless sooner commenced, in which case actual time used
shall count as Laytime used. Any waiting time for berth at the Discharge Port
shall be prorated between each shipper based on the quantity of each shipment
the vessel is carrying for that specific Discharge Port.


(f)
Any time lost in discharging of a Parcel on account of repairing the carrying
vessel’s gears/equipment or due to the fault of the vessel owner, vessel master
or their agents shall not count as Laytime or time on Demurrage.



4.8        Demurrage and Despatch


(a)
The applicable Demurrage/Despatch rates shall be as per Seller’s Charter Party
or Contract of Affreightment and Seller shall provide an extract of such Charter
Party or Contract of Affreightment with the vessel owner to Buyer referencing
applicable Demurrage/Despatch rates for the purpose of calculating the
Demurrage/Despatch amount. Such Demurrage/Despatch rates shall be in line with
the market standard rates applied by similar vessels carrying copper
concentrates on similar voyages.



(b)
If a Parcel is not discharged from the vessel within the Allowed Laytime,
Demurrage shall be payable by Buyer to Seller calculated per running day of 24
hours (fractions pro rata).



(c)
Notwithstanding Section 4.8(a), Seller shall pay Buyer Despatch for Laytime
saved at the Discharge Port in relation to the shipment of any Parcel,
calculated per running day of 24 hours (fractions pro rata) at half of the
Demurrage rate.



(d)
The Despatch/Demurrage amounts relating to a Parcel shall be reflected in the
Final Invoice submitted by Seller with respect to such Parcel.



4.9        Vessel Characteristics


(a)
For delivering Concentrate to the Discharge Port hereunder, vessels chartered by
Seller shall be single deck bulk carriers, shall be classed 100-A1 at Lloyds
Register of Shipping or its replacement, shall be no more than 20 years old,
shall not have shaft tunnels in the hold, and shall have clear holds and
hatchways suitable for normal grab discharge. No cargo shall be loaded in deep
tanks, in tween decks, in bridge space, or any place not easily accessible to
grabs.



(b)
If the gears of the vessel are not working in accordance with the specifications
provided by the vessel’s owner, Buyer shall appoint a competent independent
surveyor to assess the additional costs incurred in completing the discharge,
and Buyer shall provide Seller with such independent surveyor's certificate
while making the claim for the additional expenses incurred. Any such amount
claimed by Buyer will be settled by Seller within 30 days from the date of such
invoice.



(c)
In no event shall any other cargo (including copper concentrates) be stowed in
the same hold as any Parcel or fraction thereof.




12
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




(d)
The vessel shall conform to International Safety Management Code (ISM Code)
standards. Seller shall not charter a vessel from any shipping company if Seller
reasonably believes that, because of its financial condition, there is
reasonable doubt about the ability of such company to carry out the normal
execution of its shipping obligations.



4.10        Overtime


Subject to the other provisions in this Section 4.10, any overtime with respect
to discharge of a Parcel at the Discharge Port shall be for the account of the
Party ordering the same. Officers of the vessel and crew’s overtime shall always
be for Seller’s account. If overtime is ordered by Discharge Port authorities or
their representatives, Seller shall pay all overtime expenses incurred as a
result thereof. If local labour regulations at Discharge Port prevent the
vessel’s crew from opening/closing hatches and removing/replacing beams, such
duties will be performed by agents for Buyer at its own cost and the time so
used shall not count as Laytime.
4.11        Miscellaneous


(a)
Seller shall hold Buyer free and harmless from all port charges, harbour dues,
fairway dues, pilotage, crew's expense, light dues and all other charges and
dues calculated on vessel and customarily paid by vessel or ship owner at the
Discharge Port.



(b)
Seller will ensure that, without cost to Buyer, each vessel provides all
necessary onboard lights for night discharging.



4.12        Shipping Information and Nomination of Vessel


At the time a vessel is nominated by Seller for shipment of a particular Parcel
hereunder Seller shall notify Buyer of the following:
(a)
the name of the vessel;



(b)
the expected dates of arrival and departure of such vessel at and from Port of
Loading;



(c)
the expected tonnage of the Parcel to be loaded in the vessel;



(d)
the dimensions, draft, gear capacity, number of hooks and other details of the
vessel;



(e)
estimated port rotation of the vessel;



(f)
estimated Date of Arrival; and



(g)
Despatch and Demurrage rates.



Seller shall obtain acceptance of the nomination of the vessel from Buyer in
writing prior to finalising and booking the vessel. Buyer's acceptance/rejection
of the vessel shall be given within one Business Day from the date of notice of
nomination and Buyer shall act reasonably in granting or refusing such an
acceptance. Once the vessel acceptance is given, any change in the details of
accepted vessel shall again be given to Buyer for acceptance. Vessel
substitution shall not be done without the prior acceptance of Buyer. Such
acceptance shall not be unreasonably withheld.

13
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




4.13        Shipping Notices


Not later than 3 Business Days after departure of each vessel from the Port of
Loading, Seller shall notify Buyer of the tonnage of Concentrate loaded as per
bill of lading, the indicative assays, the stowage plan, port rotation and the
estimated date of arrival at the Discharge Port. Seller shall instruct the
master of the vessel to give Buyer notice of the estimated time of arrival
(“ETA”) at the Discharge Port 10 days, 5 days, 72 hours, 48 hours and 24 hours
prior to the ETA.
4.14        Letter of Indemnity


If an original bill of lading has not been received by Buyer within 5 Business
Days prior to the ETA of the vessel at the Discharge Port, Buyer shall provide
to Seller a letter of indemnity signed by Buyer in the ship owner's P&I club
format, for delivery of the Parcel against non-presentation of the original
bills of lading. Seller will in turn issue a back to back Letter of Indemnity in
the same format to the ship owner. Any delay by Seller, master of the vessel, or
vessel's agents in performing the requirements of this Section 4.14 shall not
count as Laytime or time on Demurrage.
        
ARTICLE 5.    TITLE AND RISK OF LOSS


5.1        Seller's Warranties on Title


Seller has good and marketable title to the Concentrate, free and clear of all
liens and encumbrances other than any lien or encumbrance on such Concentrate
for the benefit of the Finance Parties. Upon transfer of title to a particular
Parcel to Buyer in accordance with Section  5.2, Buyer shall receive good and
marketable title to such Parcel, free and clear of all liens and encumbrances.
5.2        Title and Risk of Loss


Risk of loss of or damage to a Parcel passes from Seller to Buyer as that Parcel
has been loaded onto the performing vessel at the Port of Loading as per
INCOTERMS 2010. Title to a Parcel shall pass from Seller to Buyer upon Seller’s
receipt of the Provisional Payment for such Parcel.
ARTICLE 6.    INSURANCE


Seller shall obtain and pay for insurance for each Parcel to be effective from
the time such Parcel has been loaded on board of the performing vessel at the
Port of Loading until completion of discharge at the Port of Discharge. Such
insurance shall cover 110% of the Provisional Invoice amount, subject to
adjustment to 110% of Final Invoice amount and shall insure against all risks
(as that term is generally understood in the industry), including wars,
S.R.&C.C. (strikes, riot, civil commotion clause), spontaneous combustion, fire,
and malicious damage, including Institute Cargo Clauses (A), Institute War
Clauses (Cargo), Institute Strike Clauses (Cargo) to the extent commercially
available. In case of valid claims, the Seller and Buyer shall extend
co-operation to each other for settlement of such claims. Such insurance shall
be in favor of Buyer as beneficiary and with an internationally reputed
insurance company for each Parcel.
ARTICLE 7.    PRICE


7.1        Compensation for Concentrate


The total compensation payable by Buyer to Seller for each Parcel ("Total
Compensation") shall equal:

14
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




(a)
the sum of the Copper Payment, Gold Payment and Silver Payment; plus



(b)
the Freight Differential, if any; minus



(c)
the Deductions.



relating to such Parcel.
7.2        Payable Copper and Payable Copper Price


(a)
Payable Copper:

[**]


(b)
Payable Copper Price:

The Payable Copper shall be priced at the average (calculated to two decimal
points) of the daily official LME Grade A Cash Settlement quotations for copper
quoted in Dollars, as published in the Metal Bulletin during the applicable
Quotational Period but corrected to the official quotations in the event of
printing errors (the “Payable Copper Price”).
7.3        Payable Gold and Payable Gold Price
(a)
If the gold content of a Parcel is less than [**] per DMT (“g/DMT”), there will
be no Payable Gold with respect to such Parcel. If the gold content of a Parcel
is [**] g/DMT or more, then the Payable Gold with respect to such Parcel shall
be that percentage of the gold content of each Parcel determined as follows
(“Payable Gold”):



Gold Content


[**]


(b)
Payable Gold shall be priced at the average of the daily LBMA "Initial" and
"Final" fixing prices for gold quoted in Dollars, as published in Metal Bulletin
during the applicable Quotational Period, but corrected to the official
quotations in the event of pricing errors (the "Payable Gold Price").



7.4        Payable Silver Payment and Payable Silver Price


If the silver content of a Parcel is less than [**] g/DMT there will be no
Silver Payment with respect to such Parcel. If the silver content of a Parcel is
[**] g/DMT or more, Buyer shall pay for [**] of the contained silver in each
such Parcel (“Payable Silver”) at a price equal to the average of the daily
London Spot silver spot quotations for silver quoted in Dollars, as reported by
CME Group and Thompson Reuters during the applicable Quotational Period, but
corrected to the official quotations in the event of printing errors (the
"Payable Silver Price").

15
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




7.5        Alternate Pricing


(a)
Reference Price No Longer Published or Representative



If:
(i)
Metal Bulletin ceases to be published, or ceases to publish any quotation
referred to in this Section for determining the prices for copper, gold and/or
silver;

(ii)
the LME has ceased to quote a price for copper or the LBMA has ceased to quote a
fixing price for gold and/or silver, as the case may be; or

(iii)
the quotations are no longer representative of the value then being obtained by
non-integrated mines for copper, gold and silver contained in copper
concentrates, then upon written notice by Seller or Buyer to the other, Seller
and Buyer shall promptly consult with each other with a view toward determining
a new reference price consistent with the previous method for determining the
Payable Copper Price, Payable Silver Price and Payable Gold Price, as the case
may be, with respect to the Concentrate to be sold hereunder. If within 60 days
after the date of any notice for consultation pursuant to Section 7.5(a), Seller
and Buyer shall not have agreed on an alternate basis for determining the
reference price of copper, gold and/or silver, as the case may be, either Seller
or Buyer shall have the right to refer the matter to the Referee for resolution
in accordance with Article 12.

(b)    Quotation Currency


The prices of copper, gold and/or silver, if quoted in any currency other than
Dollars by Metal Bulletin, shall be converted into Dollars using the average
daily rate published by the Federal Reserve Board of the United States over the
applicable Quotational Period for the purchase of Dollars using the currency
quoted in Metal Bulletin. The average price for any such Quotational Period
shall be calculated by totalling the Dollar equivalents of the daily prices and
dividing such total by the number of pricing days in such period.
(c)
Interim Invoicing

If either Party notifies the other pursuant to Section 7.5(a), Seller shall then
have the right by written notice to Buyer to invoice provisionally at the
applicable price(s) applied to the last previous Parcel sold hereunder prior to
such written notice (the "Interim Price") and Buyer shall thereafter pay on the
basis of the Interim Price until:
(i)
Seller and Buyer shall agree on a reference price for the metal(s) concerned; or

(ii)
the Referee has finally determined the reference price(s) as provided in
Section 7.5(a),



whichever event shall first occur.
Once agreement is reached or determination is made by the Referee, any Parcels
which were invoiced provisionally based on the Interim Price shall be promptly
re-invoiced based on the new pricing basis for the metal(s) concerned.

16
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




7.6        Quotational Periods


The quotational periods with respect to Payable Metals in any Parcel shall be:
•
Copper = [**]



•
Gold and Silver = [**]



7.7        Deductions


The deductions (the "Deductions") applicable to each Parcel shall be equal to
the sum of the following:
(a)
Copper Treatment and Refining Charges;



(b)
Precious Metal Refining Charges;



(c)
penalties, if any are mutually agreed by the Parties; and



(d)
Price Participation (if applicable as part of the Benchmark Reference Terms).



7.8        Market Related Terms


(a)
Seller and Buyer shall negotiate in good faith and agree on the Market Related
Terms for each Contract Year by December 31 of the immediately preceding
Contract Year, or later if Benchmark Reference Terms for that Contract Year are
unknown by that date. The Market Related Terms for each Contract Year (as agreed
by Seller and Buyer or determined by the Referee(s) in accordance with this
Section 7.8 and Article 12) shall be in line with the applicable terms annually
negotiated and generally acknowledged as benchmark terms (including, to the
extent relevant, price participation) ("Benchmark Reference Terms") for the
calendar year of the applicable Contract Year [**] or such other source as may
be agreed by Buyer and Seller. For such purpose, consideration shall not be
given to contracts between buyers and sellers of copper concentrates in which
one party is a majority owner of or is able to exercise control over the other,
or to terms or special elements contained in contracts that are the product of
the debt or equity financing arrangements for the particular mine or smelter
involved.



(b)
The Market Related Terms for a Contract Year agreed to in accordance herewith
shall be promptly recorded in an addendum to this Agreement and such addendum
shall thereupon form part of this Agreement and be binding upon Buyer and
Seller.



(c)
Should the Benchmark Reference Terms for a relevant period not be quoted by the
sources referred to in Section 7.8(a) or should the Benchmark Reference Terms
for a relevant period be quoted differently by any of such sources, then Buyer
and Seller shall in good faith exchange information from other relevant sources
to determine the Benchmark Reference Terms to be referenced for that period. If
the Parties fail to agree within 30 days of Buyer or Seller commencing such
exchange, then the determination of the Benchmark Reference Terms (but only for
the relevant period) shall be submitted to the Referee(s) for resolution
pursuant to Article 12.



(d)
If Seller and Buyer have not agreed the Market Related Terms by:


17
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------






(i)
by April 30 of such Contract Year,



then the determination of the Benchmark Reference Terms (but only for the
relevant period) shall be submitted to the Referee(s) for resolution pursuant to
Article 12.
(e)
Until such time as the Market Related Terms for a Contract Year are known and
agreed upon between the Seller and Buyer or determined by a Referee(s), the
Market Related Terms applicable during the most recent Contract Year for which
such terms have been agreed or determined hereunder, shall be used for invoicing
and payment purposes on an interim basis.



(f)
If any matter is to be referred to the Referee(s) in accordance with Section
7.8(c), 7.8(d) or 7.8(e), prior to selection of Referee(s) pursuant to Section
12.1, Seller and Buyer shall exchange notices setting forth their final offer
with respect to the Market Related Terms in question (the "Final Offer")
provided that if one Party has delivered its Final Offer to the other and the
other has not delivered its Final Offer to the first Party within 10 days, then
the first Party can then submit the matter to Referee(s).



(g)
Once agreement is reached or determination made by Referee(s) on the Market
Related Terms for a relevant period, any shipments of Parcels forming part of
the Annual Quantity for that period already invoiced on an interim basis shall
be promptly re-invoiced based on the agreed or determined Market Related Terms
for that period. Any payments required to be made by one party to the other
pursuant to such re-invoicing shall be made within five Business Days after the
date such revised invoices are issued.



(h)
Alternatively, under favourable forward copper price spreads the Parties may
agree in writing to fix Deductions for specified purposes without reference to
Market Related Terms.



7.9        Precious Metal Refining Charges


The following silver and gold refining charges (the "Precious Metal Refining
Charges") shall apply to the Payable Silver and Payable Gold in each Parcel
(other than Payable Gold in respect of which Seller has exercised its Gold
Tolling Option):
(a)
The silver refining charge will be [**] per ounce of Payable Silver throughout
the Term; and



(b)
The gold refining charge will be [**] per ounce of Payable Gold throughout the
Term.



7.10        [**]
        
7.11        Freight Differential


Any amount resulting from the difference with respect to each Parcel by which
the freight cost for shipment of that Parcel from Port of Loading to an
alternate Discharge Port varies from the freight cost which Seller would have
incurred if that Parcel were instead being shipped by Seller from the Port of
Loading [**] (the “Freight Differential”) shall be for Buyer’s account. The
Freight Differential shall be determined by Seller on the basis of the actual
freight rates specified in Seller’s Contracts of Affreightment or Charter
Parties in force at the time of shipment of such Parcel for shipments

18
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




between the Port of Loading and the Discharge Port as compared to shipments
between the Port of Loading and [**], respectively, provided that if Seller does
not have a Contract of Affreightment or Charter Party to any [**], the freight
rates from Port of Loading to [**] quoted in the market for deliveries of
similar sized parcels from the Port of Loading to [**] shall be used. Seller
shall reflect the Freight Differential, if any, applicable with respect to a
particular Parcel in the invoices relating to that Parcel rendered pursuant to
Article 8.
ARTICLE 8.    PAYMENT


8.1        Manner of Payment


All payments by Buyer for Concentrate sold hereunder shall be made in Dollars in
immediately available and freely transferable funds by means of electronic
transfer to such bank account as Seller may notify the Buyer from time to time.
Bank charges, if any, levied by Buyer's bank or due to Buyer's fault in respect
of payments hereunder or in the country of the Buyer shall be for the account of
Buyer. Bank charges, if any, levied by Seller's bank or due to Seller's fault in
respect of payments hereunder or in the country of the Seller shall be for the
account of Seller. Time shall be of the essence in respect of all payment or
obligations under this Agreement.
8.2        Payment of Total Compensation


Total Compensation for each Parcel shall be paid by Buyer in two stages as
follows:
(a)
Buyer shall make a provisional payment of 90 per cent of the Provisional Invoice
value (the "Provisional Payment") no later than 3 Business Days after date of
arrival at discharge port against presentation of the following documents
(“Shipping Documents”):



(i)
Seller’s original Provisional Invoice the amount of which shall be calculated in
accordance with Section 8.3;



(ii)
full set (3/3) of original, clean on board ocean bills of lading blank endorsed
marked ‘freight prepaid’ or ‘payable as per Charter Party’;



(iii)
original insurance certificate drawn in accordance with Article 6;



(iv)
Seller’s Provisional Weight, Moisture and Assay Certificate; and



(v)
Seller’s certificate of origin.



(b)
Buyer shall make a final payment equal to the amount, if any, by which Total
Compensation exceeds the amount of the Provisional Payment on or before the
fifth (5th) Business Day after receipt by Buyer of Seller’s Final Invoice by
facsimile or e-mail as contemplated in Section 8.4 (the “Final Payment”).



8.3        Provisional Invoice


For purposes of the Provisional Payment relating to any Parcel, Seller shall
provide to Buyer a provisional invoice reflecting the Seller’s calculation of
the provisional Total Compensation based on (a) provisional weights, moisture
content and assays as determined by Seller at Port of Loading for the particular
Parcel as set out in Seller’s provisional weight, moisture and assay certificate
(the “Seller’s Provisional Weight, Moisture and Assay Certificate”), (b) the
Deductions then in effect, (c) a calculation of provisional Payable Metal Prices
using the average of the Payable Copper Price,

19
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




the Payable Gold Price and the Payable Silver Price for the most recent five (5)
consecutive Business Days prior to the on board bill of lading date for which
published prices are available and (d) any Freight Differential applicable to
such Parcel ("Provisional Invoice”).
8.4        Final Invoice


For purposes of the Final Payment, Seller shall submit to Buyer its final
invoice for each Parcel by facsimile or e-mail promptly after all final prices
and dry weights and assays applicable to such Parcel shall have been determined
in accordance with Article 7, Article 9, and Article 10 (the “Final Invoice”)
and shall concurrently mail to Buyer the original Final Invoice.
8.5        Refund of Overpayment


If the Total Compensation as shown on Seller's Final Invoice is less than the
amount of the Provisional Payment with respect to any Parcel, the amount of the
difference shall be paid by Seller to Buyer not later than the fifth Business
Day after Seller has transmitted its Final Invoice to Buyer, by electronic
transfer to Buyer at such bank account as Buyer may direct.
8.6        Late Payment


In the event that any payment under this Agreement is not made on the due date
thereof, such payment shall bear interest at the rate of [**] including the
first day of such period to but excluding the last date of such period and shall
be calculated on the basis of a 360-day year.
8.7        Taxes, Tariffs and Duties


All taxes duties, commissions and charges in Canada shall be for Seller's
account and taxes, duties, commissions and charges in Japan or Korea shall be
for Buyer's account.
8.8        Total and Partial Loss/Damage


(a)
Extent of Loss and/or Damage



(i)
The total or partial loss of and/or damage to a Parcel shall be dealt by the
Parties in accordance with the provisions of this Section 8.8.



(b)
Total Loss and/ or Damage



In the event of total loss of and/or total damage to the material after risk of
material has passed over from Seller to Buyer (as set out in Article 5. TITLE
AND RISK) final settlement will be made as soon as all the necessary details are
available based on the Bill of Lading wet weight, moisture as per the
provisional weight and moisture certificate(s) presented to Buyer (as set out in
Article 8. PAYMENT), assays as per the provisional assay certificate presented
to Buyer (as set out in Article 8. PAYMENT) and otherwise in accordance with the
terms of this Agreement. "
For the purpose of this provision the estimated date of arrival of the vessel at
discharge port as notified at the time of departure of vessel from loading port
shall be considered as vessel's arrival date.
(c)
Partial Loss and/ or Damage




20
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




In the event of partial loss of and/or partial damage to the material after risk
of material has passed over from Seller to Buyer (as set out in Article 5 TITLE
AND RISK), final settlement shall be made as soon as all the necessary details
are available based on the Bill of Lading wet weight, moisture as per the
provisional weight and moisture certificate(s) presented to Buyer (as set out in
Article 8. PAYMENT) and the final assays determined in accordance with Article
10. ASSAYS of this Agreement on that part of the cargo which has been safely
delivered and otherwise in accordance with the terms of this Agreement.In the
case of valid insurance claim made by either Party pursuant to this Section 8.8,
the Parties shall extend co-operation to each other for settlement of such
claims.
ARTICLE 9.    WEIGHING, SAMPLING, MOISTURE DETERMINATION


9.1        General Procedure


(a)
Weighing, sampling and determination of the moisture content shall be carried
out at the Buyer’s option either at Discharge Port or Receiving Smelter and in
lot sizes of approximately 500 (five hundred) WMT each or as otherwise agreed
between Buyer and Seller by the method which is customarily employed at either
Receiving Smelter or Discharge Port, as the case may be.



(b)
These operations shall be performed under the inspection of an internationally
recognised supervision company appointed by the Seller. The costs of the
supervision company shall be borne by the Seller.



9.2        Determination of Dry Weight and Moisture


The dry weight and moisture as determined pursuant to Section 9.1 shall govern
for the purpose of final settlement of the Total Compensation for each Parcel.
9.3        Lot Size for Sampling


For the purposes of sampling each Parcel shall be divided into separate lots
(each a “Lot”) of approximately 500 WMT each or as otherwise mutually agreed and
samples shall be taken from each such Lot.
9.4        Number and Handling of Samples


The sample taken from each Lot shall be divided into six equal parts: two for
Seller, two for Buyer and two for reserve. The reserve samples shall be sealed
and retained by the appointed Seller representative.
9.5        Composite Samples
For the purpose of conducting any analysis for penalty elements, six sets of
composite samples shall be taken from the Lots making up each Parcel, two for
the Seller, two for Buyer, and two for reserve. The reserve samples shall be
retained by Seller's appointed representative.

21
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




ARTICLE 10.    ASSAYS


10.1        Copper, Gold and Silver and Penalty Elements


The copper, gold, silver and penalty elements (if any) contained in each Parcel
shall be determined in accordance with this Article.
10.2        Method for Determining Final Analysis


(a)
From the Lot samples taken in accordance with Article 9, assays for copper, gold
and silver respectively, shall be made independently by Seller and Buyer and the
results of such assays shall be exchanged simultaneously on a Lot-by-Lot basis
by courier within 60 days from the date the samples are taken and sealed. If one
Party fails to so exchange its assay results, the assay results of the other
Party shall be deemed to be conclusive, provided that if such failure is due to
valid and justifiable reason, then upon the request of such Party, the other
Party shall, in good faith, consider extension of time limit for exchanging the
assays.



(b)
Determination for gold and silver assays shall be made in accordance with fire
assay methods corrected for slag loss and cupel absorption. Umpires, when
required, shall be instructed accordingly.



(c)
Determination of penalty elements shall be made on a composite basis. Umpire,
when required, shall be instructed accordingly.



(i)
[**]



(d)
The mean of the Parties’ assay results for each Payable Metal shall be final and
binding upon the Parties, if the differences between them are within the
following limits (“Splitting Limits”):

Copper
[**]
Gold
[**]
Silver
[**]



The Splitting Limits for any agreed penalty elements shall be mutually agreed
between the Parties at such time as they agree on any penalty elements.
(e)
All assays (including umpire assay) shall show copper content to 1/100th of one
percent, silver content to the nearest one gram and gold content to the nearest
1/10th of a gram per DMT.



10.3        Designation of Umpire


(a)
If the difference between the results of the Buyer’s and Seller’s assays
described in Section 10.2 exceeds the applicable Splitting Limit, then either
Seller or Buyer shall have the right, exercisable by notice to the other, to
refer the matter in to one of the designated Umpires.

 
(b)
The two Umpires listed in Schedule "B" shall be designated for this purpose.




22
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




(c)
If neither Party shall so refer the matter to the Umpire within 20 days after
the date of exchange of such results, the mean of such results of Seller and
Buyer shall be final and binding upon the Parties.



10.4        Final Analysis Based on Umpire's Assay


If either Party shall so refer the matter to the Umpire, then the Umpire's assay
shall be made using one of the reserve samples referred to in Section 9.4. The
Umpire shall be instructed to advise both Seller and Buyer of the results of the
Umpire's assay by e-mail and mail. If:
(a)
the Umpire's assay falls between the assays of Seller and Buyer, then the mean
of the results of the Umpire's assay and the results of the assay of the Party
whose results are nearer to that of the Umpire's results shall be final and
binding on the Parties;



(b)
the results of the Umpire's assay shall be the mean of the results of the assays
of the respective Parties, then the results of the Umpire's assay shall govern;



(c)
the assay of the Umpire falls outside the assays of Seller and Buyer, then the
middle assay of the three shall be final for settlement; and



(d)
the assay of the umpire coincides exactly with the result of either of Buyer or
Seller, then the Umpire's assay shall govern.



The cost of the Umpire shall be paid by the party whose results are farthest
from the Umpire's, except that, if the results of the Umpire's assay is the mean
of the results of the respective Parties, then the cost shall be shared equally
by Seller and Buyer. The Umpire shall not be employed to prepare the assay of
either Seller or Buyer nor shall the Umpire be chosen to represent either Buyer
or Seller during supervision of the weighing and sampling procedures as set
forth in Section 9.1(b).
ARTICLE 11.    FORCE MAJEURE


11.1        Effect of Force Majeure


(a)
Failure or delay [**] in the performance of any obligation, term, condition or
covenant contained herein (other than a failure to make payments required
hereunder), shall be excused, if such failure or delay in performance was caused
by an act of nature or the elements, by fire, the unavailability of power, water
and other items necessary for production, delay or interruption of
transportation, damage to port/harbour or loading/discharging facilities, war
(whether declared or undeclared) or the consequence thereof, acts or serious
threats of sabotage or terrorism, riot, civil war, blockade, insurrection,
invasion, civil strife or mob violence, trade sanctions, export restrictions,
revolution, embargo, any laws (or changes therein), regulations (or changes
therein) or requirements (or changes therein) or acts of any federal, state or
local government or any minister, ministry or other governmental body,
expropriation, nationalization or other act of eminent domain, strikes and/or
lock-outs, industrial disturbance or other work stoppage, or any other cause,
whether or not similar to those enumerated above, [**], which prevents or
hinders a party to perform as contractually agreed (collectively, “Event of
Force Majeure”), provided that in no event shall prevention or settlement of any
strike or labour disturbances be considered as a matter [**]. If an Event of
Force Majeure affects the Discharge Port and Seller, in accordance with Section
4.3 delivers the affected Parcel to an Alternate Port, then no Party shall be
excused from the performance of its obligations in relation to such a Parcel.


23
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------






(b)
Seller shall not be obligated to deliver concentrate from other than the
Production Facility and Seller shall not be obligated to rebuild or repair any
damaged or destroyed property in order to fulfil this Agreement.



(c)
Notwithstanding any other provision hereof, no Event of Force Majeure shall have
the effect of extending the term of this Agreement. In case either party
declares Force Majeure even though the vessel has been booked and/ or the
Concentrates is in the process of being loaded or had already been loaded into
an ocean-going vessel and/ or the Quotational Period has started or been
completed and/ or pricing has been established, the parties shall find a
reasonable solution for both sides in a fair and equitable manner.



(d)
If any Event of Force Majeure continues in effect for a period of 60 consecutive
days or less, any affected deliveries of Concentrate during such period shall be
made up as soon as practicable following termination of the Event.



(e)
If any Event of Force Majeure continues in effect for a period of more than 60
days, but not more than 120 consecutive days, then the Party who has received
notice of an Event of Force Majeure shall have the option to cancel the
Concentrate (the amount shall be calculated on a pro rata basis).



(f)
If any Event of Force Majeure continues in effect for a period of more than 365
days, then either Party shall have the right to terminate this Agreement.



The right to cancel quantities of Concentrate or the right to terminate the
Agreement as set forth above shall be made by written notice to the other Party
at any time prior to receipt of a notice that the Event of Force Majeure has
ceased. In the event of a termination of the Agreement all obligations,
covenants and commitments of both parties hereto, except outstanding payments to
be made hereunder, shall cease to exist on the date such notice is given.
11.2        Notice of Event of Force Majeure


A Party declaring an Event of Force Majeure shall give to the other Party:
(a)
immediate notice followed as soon as reasonably possible with particulars
indicating the cause of such Event of Force Majeure, the date of commencement of
such Event of Force Majeure, and the estimated duration (if practical) of such
Event of Force Majeure;



(b)
from time to time after such declaration periodic notice of the efforts taken
and progress made in remedying such Event of Force Majeure and as to the time
that the declaring Party expects to resume performance of its obligations
hereunder; and



(c)
immediately after such Event of Force Majeure ceases to have effect, a notice of
cessation of the Event of Force Majeure.



11.3        Parties to Use Reasonable Efforts


[**] agree to use all reasonable efforts from time to time and at all times to
prevent the occurrence of any Event of Force Majeure and to remedy any Event of
Force Majeure that has occurred.

24
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




Notwithstanding the foregoing or any other provision of this Agreement, the
settlement of any labour dispute, protest or demonstration shall be entirely at
the discretion of the Party declaring an Event of Force Majeure and there shall
be no obligation on that Party to test or refrain from testing the validity of
any order, regulation or law relating to such labour dispute, protest or
demonstration.
ARTICLE 12.    REFEREES


12.1        Submission to Referees


If Buyer and Seller cannot agree on the Benchmark Reference Terms for a relevant
period per Article 7, then the matter (but only for that relevant period and
only with regard to such factor as to which the Parties have not agreed) shall
be submitted to the referees (“Referees”) for resolution as described below.
Prior to the selection of Referees, Buyer and Seller shall exchange notices
setting forth their last declared offers, including all negotiable terms and any
other related concessions (the “Offered Terms”), provided that if only one Party
has so delivered its Offered Terms to the other Party and the other has not
delivered its Offered Terms to the first Party within 30 days, the first Party
can then submit the matter to Referees. Pending agreement by Buyer and Seller or
determination by Referees, the previous Benchmark Reference Terms agreed or
determined hereunder shall be used for invoicing and payment during the next
relevant period until such time as all such factor or factors is or are fixed by
the procedures described below, at which time the affected shipments shall be
promptly re-invoiced based on the newly agreed or determined Benchmark Reference
Terms and any payments required to be made by one Party to the other pursuant to
such re-invoicing shall be made promptly after the date of agreement or
determination of the Benchmark Reference Terms.
12.2        Selection of Referees


If a matter is to be submitted to Referees pursuant to this Agreement, Buyer and
Seller shall jointly appoint an independent industry expert to act as a single
Referee to determine the matter. Any person appointed as a Referee shall be a
person of sound commercial background and with strong knowledge of the
international copper concentrates market. No person who has been an employee,
consultant or otherwise provided services (other than as a Referee hereunder) to
either Party or any of their respective affiliated organizations during the past
five years preceding the reference shall be eligible to act as a Referee. If the
Parties are unable to agree in writing to the appointment of a single Referee
who has accepted such appointment in writing within 20 days, then each Party
shall independently appoint one Referee who accepts such appointment in writing,
and a third Referee shall be expeditiously appointed by agreement of the first
two Referees. If either Buyer or Seller fails to appoint its respective Referee
within 20 days, there shall be only a single Referee adjudicating the process
described below, which shall be the person appointed by either Party as Referee
who first accepts such appointment in writing.
12.3        Submission of Positions


Buyer and Seller shall each submit in writing in English its respective position
to the Referee(s) and to the other Party within 10 days after the Referee(s) has
been appointed. The Parties shall then have a further 10 days to review the
other’s submission and to submit a written rebuttal in English to the Referee(s)
(the “Submission Period”).
12.4        Proceeding and Final Determination


Promptly after expiry of the Submission Period, the Referee(s) shall offer such
guidance to the Buyer and Seller, if any, that the Referee(s) consider(s)
appropriate with a view toward progressing the negotiations between Buyer and
Seller. If Buyer and Seller fail to agree within 10 days after both

25
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




Parties have submitted their respective positions to the Referee(s), the
Referee(s) shall, within 20 days thereafter, finally determine any such matter
by selecting one of such two positions. In making the selection the Referee(s)
shall reference the relevant metals industry trade publications and information
sources referred to in Section 7.8(a). The Referee(s) shall share these
information sources with Buyer and Seller no later than 5 days prior to making a
final determination. If either Buyer or Seller fails to submit its respective
position to the Referee(s) prior to the expiry of the Submission Period, the
Referee(s) shall, promptly following expiry of such period, finally determine
that the sole position submitted to him (them) shall prevail. Any such
determination as described herein and otherwise made in accordance with this
Agreement shall be final and binding on the Parties. Any such determination as
described herein, whether of the single Referee, in case there is only one
Referee, or the majority of the Referees, in case there are three Referees, and
otherwise made in accordance with this Agreement, shall be final and binding on
the Parties.
12.5        Costs


In the event that the Parties reach agreement in writing on a particular issue
prior to the determination by a single Referee hereunder, any costs associated
with the services of such Referee shall be borne equally by Buyer and Seller. In
the event that an issue is decided hereunder by a single referee, any costs
associated with the services of such Referee shall be borne equally by Buyer and
Seller. In the event that three Referees are appointed in accordance with a
matter, each of Buyer and Seller shall pay the costs associated with its
appointed Referee, and the Parties shall bear equally the costs associated with
the services of the third Referee appointed by agreement of the first two
Referees.
ARTICLE 13.    REPRESENTATIONS AND WARRANTIES


13.1        Representations and Warranties of Seller


Seller represents and warrants to Buyer as follows:
Authorisation
Seller is a company duly organised under the laws of the Province of British
Columbia, Canada, with full corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. The execution, delivery
and performance of this Agreement have been duly authorised by all necessary
corporate action (including, but not limited to, approval by the board of
directors of Seller) and this Agreement constitutes a valid and binding
obligation of Seller enforceable against it in accordance with its terms subject
to applicable bankruptcy, insolvency, reorganisation and other laws of general
application limiting the enforcement of creditors' rights generally and to the
fact that specific performance is an equitable remedy available only in the
discretion of the court.
No conflict
Neither the execution nor delivery of this Agreement nor the consummation of any
or all of the transactions contemplated hereunder will:
(i)
violate any provision of the certificate of incorporation or by-laws or other
organisational documents of Seller;



(ii)
violate, be in conflict with, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under any agreement
or commitment to which Seller is a party; or


26
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------






(iii)
violate any statute or law or any judgment, decree, order, regulation or rule of
any court or any governmental body applicable to Seller.



Required Consents
Seller has obtained all consents, approvals and authorisations of, and has made
all necessary filings and registrations with, all governmental bodies and other
third parties required in connection with the execution, delivery and
performance of this Agreement by Seller and the consummation of the transactions
contemplated hereunder, including without limitation, the approval of the
appropriate authorities in the Province of British Columbia, Canada.
13.2        Representations and Warranties of Buyer


Buyer represents and warrants to Seller as follows:
Authorisation
Buyer is a company duly incorporated and existing under the laws of Japan, with
full corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. The execution, delivery and performance of
this Agreement have been duly authorised by all necessary corporate action
(including, but not limited to, approval by the board of directors or similar of
Buyer) and this Agreement constitutes a valid and binding obligation of Buyer
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganisation and other laws of general application
limiting the enforcement of creditors rights generally and to the fact that
specific performance is an equitable remedy available only in the discretion of
the court.
No Conflict
Neither the execution nor delivery of this Agreement nor the consummation of any
or all of the transactions contemplated hereunder will:
(i)
violate any provision of the certificate of incorporation or by-laws or other
organisational documents of Buyer;



(ii)
violate, be in conflict with, or constitute a default (or an event of default
which, with notice or lapse of time or both, would constitute a default) under
any agreement or commitment to which Buyer is a party; or



(iii)
violate any statute or law or any judgment, decree, order, regulation or rule of
any court or any governmental body applicable to Buyer.



Required Consents
Buyer has obtained all consents, approvals and authorisations of, and has made
all necessary filings and registrations with, all governmental bodies and other
third parties required in connection with the execution, delivery and
performance of this Agreement by Buyer and the consummation of the transactions
contemplated hereunder.

27
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




13.3        Limitations


(a)
Seller makes no representations or warranties, expressed or implied, as to the
merchantability, fitness for any particular purpose or any other matters with
respect to any Parcel other than the express warranties set out in this
Agreement.

 
(b)
No representation or statement made by either Party or its agents, employees,
representatives or any other person on its behalf not expressly contained in
this Agreement shall be binding upon the other Party as a representation or
warranty or otherwise.



(c)
Except in the case of fraud, gross negligence or wilful misconduct by a Party,
neither Party shall be liable to the other Party for any indirect, consequential
or special damages with respect to this Agreement whether such damages arise in
tort, contract or otherwise.



ARTICLE 14.    MISCELLANEOUS


14.1        Non-Waiver


No course of performance and no delay or failure by any Party in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
its rights, powers or remedies. No single exercise of any right or power shall
preclude the further exercise thereof or the exercise of any other right or
power hereunder. No right, power or remedy conferred upon any Party by this
Agreement shall be exclusive of any other right, power or remedy referred to
herein or therein or now or hereafter available at law, in equity, by statute or
otherwise, except as expressly provided herein. No waiver of any provision of
this Agreement shall be effective unless made in writing signed by the Party
against whom such waiver is sought to be enforced.
14.2        Assignment


Subject to the consent of the other Party hereto (which consent may not be
unreasonably withheld) each of Seller and Buyer shall be entitled to assign this
Agreement to an Affiliate, a successor in interest in connection with an
amalgamation, merger, consolidation, sale or other transaction, in which such
successor acquires all or substantially all of the Production Facility, in the
case of Seller, or the Receiving Works, in the case of Buyer provided that the
successor acknowledges in writing to the other Party (in form and substance
reasonably satisfactory to such other party) the assumption by the successor of
all of the obligations of the assignor (i.e., the Buyer or Seller, as the case
may be) hereunder and further provided that if the assignor continues to exist
as a separate entity following such transaction, it shall remain liable for any
obligations hereunder not performed by such successor. For purposes of this
provision a Party shall not be considered to be acting unreasonably if it
withholds its consent on the basis that the financial capability of the proposed
assignee is, in the bona fide opinion of such Party, less than that of the
assignor.

28
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




14.3        Benefit of Agreement


This Agreement shall inure to the benefit of and be binding upon the Parties and
their respective successors and assigns (subject to Section 13.2), and no other
person shall have any right or obligation hereunder.
14.4        Amendments


Any amendment to this Agreement shall only be effective if in writing and
executed by or on behalf of both Parties.
14.5        Governing law


This agreement shall be governed by, and construed in accordance with, the law
of the State of New York, U.S.A., including Sections 5-1401 and 5-1402 of the
New York General Obligations law. The United Nations Vienna Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement.
14.6        Severability


If any provision of this Agreement shall be invalid, illegal or unenforceable,
then the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.
14.7        Confidentiality


(a)
Each Party shall use its best efforts to assure that the provisions of this
Agreement and all information disclosed to it concerning the other Party and its
assets and businesses and not otherwise publicly available and the determination
of any matter hereunder by any Referees, Umpire or arbitrator shall be kept
confidential and shall, unless otherwise required by law or the rules and
regulations of any stock exchange, not be disclosed without the consent of the
other party to anyone other than:



(i)
to the directors, officers, employees, accountants, consultants, counsel, agents
and representatives of each Party;



(ii)
to any proposed assignee;



(iii)
to any other person or entity providing substantial financing to the Seller or
Buyer;



(iv)
to any underwriter of securities to be issued by Buyer or the Seller, or a
rating agency;



(v)
in connection with legal proceedings or required filings with government
agencies, courts, stock exchanges or other regulatory agencies; and



(vi)
to any Umpire, Referee or arbitrator appointed hereunder.





If such information is so disclosed to any such person or entity, the disclosing
party agrees to use its best efforts to obtain from such person or entity a
covenant for the benefit of both Parties hereto to keep such information
confidential.

29
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




(b)
Notwithstanding Section 14.7(a), the Parties agree to provide to the Finance
Parties access to and the opportunity to review from time to time as may
reasonably be requested by the Finance Parties, and at their expense, all
relevant documents, information and data in the possession of Buyer or Seller
relating to Concentrate sold to Buyer hereunder, including all shipping, weight,
assay, treatment, recovery, metallurgical or other information pertaining to the
sale, transporting, treatment and refining of such Concentrate and the metals
derived therefrom.



14.8        Notices


All notices, requests, demands or other communications required or permitted to
be given by any party to another pursuant to the Agreement shall be given in
writing and delivered by personal service, or facsimile, addressed as follows,
subject to any notice of change of address or fax number given in accordance
herewith.
(a)
in the case of Buyer:



Pan Pacific Copper Co, LTD
7F JX Bldg., 6-3, Otemachi 2-chome, Chiyoda-ku, Tokyo 100-0004, Japan
Fax no.
Telephone no.
Attention: Manager
(b)
in the case of Seller:



Terrane Metals Corp.
26 West Dry Creek Circle
Littleton, CO USA 80120
USA
Attention: Chief Commercial Officer
Fax no. +1 303 762 3506
Telephone no. +1 303 761-8801
Any notice shall be deemed to have been given and received:
(c)
if personally delivered, then on the day of personal service to the recipient
Party, provided that if such date is a day other than a Business Day where the
recipient Party is located, then such notice shall be deemed to have been given
and received on the first Business Day where the recipient Party is located,
following the date of personal service; and



(d)
if sent by e-mail or facsimile transmission and successfully transmitted prior
to noon on a Business Day where the recipient Party is located, then on that
Business Day, and if


30
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




transmitted after noon on that day, then on the first Business Day where the
recipient Party is located following the date of transmission.


14.9        Remedies


Except as otherwise expressly provided herein, no remedy herein conferred upon
either Party is intended to be exclusive of any other remedy and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or otherwise. Notwithstanding any other provision of this Agreement, neither
Party shall have any liability to the other Party with respect to any hedging
nor similar losses either Party may suffer in connection with the transactions
contemplated by this Agreement.
14.10        Execution in Counterparts


This Agreement may be executed in any number of counterparts and by the Parties
hereto on separate counterparts, each of which when so executed and delivered
shall be an original, but all the counterparts shall together constitute one and
the same instrument.
14.11        Arbitration


(a)
Any dispute, claim or failure to agree arising out of or relating to this
Agreement (including the question regarding its existence, validity or
termination) or any provision hereof, except those identified in Article 7
(which shall be determined by the Referees in accordance with Article 12), shall
be referred to and finally settled by arbitration in accordance with the then
prevailing Arbitration Rules of the International Chamber of Commerce (the
"Rules") and which Rules are deemed to be incorporated by reference into this
Section 14.11. The location of arbitration shall be New York, New York. The
arbitration shall be conducted in the English Language by an arbitral tribunal
consisting of three arbitrators, one to be appointed by each Party and the third
to be appointed by the court of arbitration of the International Chamber of
Commerce in accordance with the Rules. Any decision or award shall be final and
binding on both the Buyer and the Seller. The arbitral tribunal shall state in
its award the facts of the case and the reasons for its decision. The Parties
shall comply in good faith with the decision.



(b)
All costs of arbitration, including without limitation, witness fees, legal fees
and expenses shall always be borne by the Party incurring such costs. The costs
of the arbitrators shall be borne equally by the Parties unless otherwise
awarded by the decision of the arbitrators.



14.12        Consent to Jurisdiction


Each Party hereby irrevocably consents and agrees, for the benefit of the other
Party, to submit to the jurisdiction of the courts located in the State of New
York in the County of New York (i) to support and assist the arbitration process
pursuant to Section 14.11 above, including if necessary, the grant of interim
measures and interlocutory relief pending the outcome of that process and (ii)
to enforce an award rendered in arbitration conducted pursuant to section 14.11
above.


Each Party waives any objection which it may have now or hereafter have to the
agreement on jurisdiction as set out in this section 14.12 and hereby further
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding to support and assist the arbitration process set out in
section 14.11 has been brought in an inconvenient forum.

31
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




14.13        Entire Agreement


This Agreement sets forth the entire understanding of the Parties with respect
to the subject matter hereof and supersedes all previous arrangements,
correspondences, representations, proposals, understandings and communications,
whether written or oral. Neither this Agreement nor any provision hereof can be
waived, changed, amended, discharged or terminated except by an instrument in
writing signed by the Party against which the enforcement of any waiver, change,
discharge or termination is sought.


[signature page follows]


























    






    





32
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed, or by their respective officers
duly authorized, have caused this Agreement to be duly executed and delivered as
of the date first written above.


TERRANE METALS CORP.


By     /s/ Authorized Signatory_________________
Name:


Title:






PAN PACIFIC COPPER CO. LTD


By     /s/ Authorized Signatory_________________
Name:


Title:



















































33
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------










SCHEDULE "A"


ANTICIPATED CONCENTRATE SPECIFICATIONS


Mt. Milligan Expected Range of Elements
2014 through 2018


Cu        %        24-29
Fe        %        24-34
S        %        30-35
Ag        g/dmt        40-120
Au        g/dmt        25-75
As        ppm        30-240
Bi        ppm        <140
Cd        ppm        <30
Cl        ppm        90-240
Co        ppm        50-170
F        ppm        60-250
Hg        ppm        <10
Mo        ppm        100-2000
Ni        ppm        50-175
Pb        %        0.005-0.15
Sb        ppm        70-350
Se        ppm        75-200
Zn        %        0.01-0.2
Al2O3        %        0.7-1.75
CaO        %        0.5-1.5
MgO        %        0.5-1.5
SiO2        %        4-6









































34
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.



--------------------------------------------------------------------------------
















SCHEDULE "B"


UMPIRES


[**]


        









35
[**] - Indicates certain information has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the redacted portions.

